Election/Restrictions
Claims 14-15 allowable. The restriction requirement among groups, as set forth in the Office action mailed on June 23, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of June 23, 2021 is partially withdrawn.  Claims 4-11, directed to a method is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. However, claims 2-3 and 12-13, directed to non-elected groups are withdrawn from consideration because they do not require all the limitations of an allowable claim. Claims 2 and 12 are apparatus claims that have conditional language and thus do not require all the limitations of the allowable claims.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
This application is in condition for allowance except for the presence of claims 2-3 and 12-13 directed to groups non-elected without traverse.  Accordingly, claims 2-3 and 12-13 been cancelled.
EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner' s amendment was given in an interview with Robert Gerhart on March 7, 2022.
The application has been amended as follows: 
4. (Currently Amended) A method of measuring a neural response evoked by a stimulus, the method comprising: 
applying the stimulus to neural tissue; 
during the applying of the of the electrode segments; and 
measuring a neural response evoked by the stimulus in a neural signal sensed at the 
5. (Currently Amended) The method of claim 4, wherein the measuring a neural response the sense electrode to a single-ended amplifier.
6. (Currently Amended) The method of claim 4, wherein the measuring a neural response additional sense electrodes to a differential amplifier, each sense electrode of the two additional sense electrodes comprising at least two respective electrode segments.
7. (Currently Amended) The method of claim 4, further comprising obtain-ing- a curve of an averaged measurement vs. stimulus amplitude in order to obtain information regarding the stimulus.
8. (Currently Amended) The method of claim 4, wherein the measuring a neural response 
Currently Amended) The method of claim 4, when applied contemporaneously with administration of a drug, in order to gauge efficacy of drug delivery.
10. (Currently Amended) The method of claim 9, wherein drug delivery is controlled by feedback based on compound action potential (CAP) measurements.
11. (Currently Amended) The method of claim 4, wherein the CAP is recorded within approximately 3 cm of a stimulus site.
14. (Currently Amended) An implantable device for measuring a neural response evoked by a stimulus, the implantable device comprising: 
a plurality of electrodes including one or more stimulus electrodes and one or more sense electrodes, wherein at least one of the one or more sense electrodes comprises at least two sense electrode segments; 
one or more stimulus sources for providing the stimulus to be delivered from the one or more stimulus electrodes to neural tissue; 
measurement circuitry for amplifying a neural signal sensed at the one or more sense electrodes; and 
a control unit configured to:
disconnect the at least two sense electrode segments during delivery of the stimulus, so as to limit disequilibrium arising on the at least one of the one or more sense electrodes to each sense electrode segment of the at least two sense electrode segments; 
control the one or more stimulus sources to provide the stimulus to be delivered to the neural tissue;
connect the at least two sense electrode segments to each other and connect the at least one of the one or more sense electrodes to the measurement circuitry; and 
the neural response evoked by the stimulus in the amplified neural signal.
15. (Currently Amended) The implantable device of claim 14, 
wherein at least one of the one or more stimulus electrodes comprises at least two stimulus electrode segments, 
wherein the control unit is configured to drive the at least two stimulus electrode segments by distinct respective stimulus sources of the one or more stimulus sources,
wherein the stimulus delivered from the at least one of the one or more stimulus electrode is a sum of contributions of the distinct respective stimulus sources, and 
wherein a disequilibrium arising on the at least one of the one or more stimulus electrode during delivery of the stimulus is limited to each stimulus electrode segment of the at least two stimulus electrode segments.
16. (Cancelled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art of record is the Carlson et al. (US 2010/0100153) reference. Carlsson teaches an implantable device for measuring a neural response to a stimulus with a plurality of electrodes including one or more stimulus electrodes and one or more sense electrodes with segments, a stimulus source, measurement circuitry, and a control unit but is silent on the specific claimed functionality of the control unit when viewed together as a whole with the other elements of the claim. This distinguishes the claimed invention over the prior art and provides a better way to understand the effects of neuromodulation by enabling more accurate measurements of a compound action potential.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791